United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marshall, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1768
Issued: January 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2006 appellant filed a timely appeal of an April 11, 2006 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
August 14, 1993.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated August 30, 2004, the
Board affirmed a February 12, 2004 Office decision finding that appellant’s request for
reconsideration was untimely and did not establish clear evidence of error in the denial of his
claim.1 The prior Board decision provided a history of the case which is incorporated in this
1

Docket No. 04-1178 (issued August 30, 2004).

decision. To summarize, appellant filed a CA-1 form on January 10, 1996 for an injury on
August 14, 1993. He stated that he caught his foot and fell off a loading dock, injuring his knee.
The employing establishment indicated that on January 4, 1996 appellant’s employment was
terminated on October 30, 1993 and he had never reported the alleged injury to the employing
establishment. On February 6, 1996 appellant submitted a copy of a letter dated September 5,
1993 describing a fall off the loading dock on August 14, 1993 and a fall on September 4, 1993.
He alleged that he also sent a copy to the employing establishment injury compensation office.
The employing establishment responded in a February 26, 1996 memorandum that the
postmaster had not been notified of an employment injury and appellant stated that he injured his
knee outside of employment. According to the employing establishment injury compensation
office, they did not receive notification of injury until the claim was filed.
With respect to medical evidence, appellant submitted a September 14, 1995 report from
Dr. Derryl Moon, a chiropractor, and a February 22, 1996 form report (CA-20) from Dr. Terry
Seeman, an orthopedic surgeon, who provided a history of appellant falling off a loading dock at
work. Dr. Seeman diagnosed moderate osteoarthritis medial joint line of the right knee and mild
varus deformity with degenerative meniscal tear. He checked a box “yes” that the condition was
employment related.
As noted above, the Board detailed the history of the case in its prior decision. On
January 19, 2006 the Office received a request for reconsideration and additional evidence. The
medical evidence included 2004 treatment notes from Dr. Robert Suga, an orthopedic surgeon.
By decision dated April 11, 2006, the Office reviewed the case on its merits. The Office
found that the evidence was insufficient to establish an injury in the performance of duty on
August 14, 1993.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.4
It is well established that a claimant cannot establish fact of injury if there are
inconsistencies in the evidence that cast serious doubt as to whether the specific event or incident
2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

occurred at the time, place and in the manner alleged.5 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast
sufficient doubt on employee’s statements in determining whether a prima facie case has been
established.6
ANALYSIS
The Office did not accept that an incident occurred as alleged on August 14, 1993. In its
prior decision, the Board reviewed the evidence regarding the alleged incident. Although the
standard of review was clear evidence of error, the Board noted the limited probative value of
witness statements, such as from Mr. Boklep, that were given years after the alleged incident and
did not provide relevant specifics regarding the incident. A coworker, Valerie Downing, stated
in February 1997 that appellant informed her by telephone of an injury on August 14, 1993,
although she did not witness the alleged incident and did not provide additional relevant detail.
The evidence of record reveals actions that are inconsistent with the occurrence of the alleged
incident. Appellant did not, for example, seek medical treatment in a timely manner. The first
medical report with a history of an August 13, 1993 incident is a September 14, 1995
chiropractor’s report.7 Appellant apparently was not treated by a physician under the Act for the
alleged injury until February 1996, when he was seen by Dr. Seeman. With respect to
notification of the injury, appellant submitted a copy of a September 5, 1993 letter, but there is
no evidence that it was received by appellant’s supervisors or the employing establishment. A
supervisor reported only that appellant discussed an injury outside of employment. Appellant
did not pursue a claim for an injury on August 14, 1993 until he submitted a claim form in
December 1995 to the employing establishment.
Under these circumstances, the Board finds there are inconsistencies in the evidence that
cast serious doubt as to whether an incident occurred as alleged. The Board finds the evidence is
not sufficient to establish an incident in the manner alleged. It is also noted that, if appellant
were to establish the occurrence of an employment incident, he would still need to submit
probative medical evidence on causal relationship between a medical condition and the
employment incident. In view of the delay in seeking treatment, it is particularly important to
have a reasoned medical opinion on causal relationship. Appellant has not met his burden of
proof in this case.
CONCLUSION
The evidence of record is not sufficient to establish that appellant sustained an injury in
the performance of duty on August 14, 1993.
5

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

6

Edward W. Malaniak, 51 ECAB 279, 280 (2000).

7

The report is of no probative medical value since a chiropractor is a physician only to the extent that he
diagnoses a subluxation; see Mary A. Ceglia, 55 ECAB 626 (2004). The report is cited with respect to a factual
finding that appellant provided a history of an August 14, 1993 incident.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2006 is affirmed.
Issued: January 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

